Case: 09-60776 Document: 00511278877 Page: 1 Date Filed: 10/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 29, 2010
                                     No. 09-60776
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RODNEY DELEVICCIHO CARTER,

                                                   Plaintiff-Appellant

v.

GARY REACH, Clinton Police Department Officer,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:07-CV-145


Before D EMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Rodney Delevicciho Carter appeals the summary judgment dismissing his
42 U.S.C. § 1983 action against Gary Reach. We affirm.
       Carter was struck by a passing automobile as he struggled in the street
with a shopkeeper whose store he had tried to rob.                      Reach, a Clinton,
Mississippi, police officer, arrived on the scene and arrested Carter for
attempted robbery. Carter claimed that he was unconscious when arrested, that



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-60776 Document: 00511278877 Page: 2 Date Filed: 10/29/2010

                                   No. 09-60776

he needed medical care, and that Reach was deliberately indifferent to his
medical needs.
      We review a grant of summary judgment de novo. Cousin v. Small, 325
F.3d 627, 637 (5th Cir. 2003). Summary judgment is proper “if the pleadings,
the discovery and disclosure materials on file, and any affidavits show that there
is no genuine issue as to any material fact and that the movant is entitled to
judgment as a matter of law.” F ED. R. C IV. P. 56(c)(2). If the moving party
meets the initial burden of showing that there is no genuine issue, the burden
shifts to the nonmovant to set forth specific facts showing the existence of a
genuine issue for trial. F ED. R. C IV. P. 56(e).
      The Due Process Clause of the Fourteenth Amendment guarantees that
a person detained by the police is entitled to medical care. Jacobs v. West
Feliciana Sheriff’s Dep’t, 228 F.3d 388, 393 (5th Cir. 2000)). Violation of that
right by deliberate indifference to serious illness or injury is actionable under
§ 1983. Id. Deliberate indifference encompasses only “unnecessary and wanton
infliction of pain” or acts “repugnant to the conscience of mankind.” Estelle v.
Gamble, 429 U.S. 97, 105-06 (1976) (internal quotation marks omitted).
      Municipal employees may be entitled to qualified immunity for claims
brought against them in their individual or personal capacities. Turner v.
Houma Mun. Fire & Police Civ. Serv. Bd., 229 F.3d 478, 483 (5th Cir. 2000). To
defeat a claim of qualified immunity, a petitioner must state a claim for a
violation of a constitutional right, show that the constitutional right was
established at the time of the actions at issue, and demonstrate that defendant’s
conduct was objectively unreasonable in light of the legal rules clearly
established when the defendant acted. Thomas v. City of Dallas, 175 F.3d 358,
363-64 (5th Cir. 1999). Conclusory allegations of wrongdoing do not satisfy these
requirements. Geter v. Fortenberry, 849 F.2d 1550, 1553 (5th Cir. 1988).
      Carter’s allegations are bald conclusions that do not state a claim of a
constitutional deprivation. See id. There is no evidence that Reach’s omitting

                                          2
    Case: 09-60776 Document: 00511278877 Page: 3 Date Filed: 10/29/2010

                                   No. 09-60776

to provide medical attention to Carter in the scant half-hour they were together
resulted in the injuries that Carter claims to have suffered. Although the
district court stated that Carter had presented testimony on this point, that
testimony is not in the appellate record because Carter failed to provide a
transcript of his Spears hearing. See Spears v. McCotter, 766 F.2d 179 (5th Cir.
1985).   An appellant who maintains that a district court determination is
contrary to or unsupported by the evidence must include in the appellate record
a transcript of all proof relevant to that determination. Richardson v. Henry,
902 F.2d 414, 415-16 (5th Cir. 1990). Additionally, the other materials
mentioned by the district court are not probative of serious injury. See Estelle,
429 U.S. at 105. Thus, they do not create any genuine issue of material fact
concerning the first prong of qualified immunity analysis, i.e., whether a
constitutional violation occurred.        See Thomas, 175 F.3d at 363-64.
Consequently, summary judgment in favor of Reach on the individual capacity
claim was proper. See F ED. R. C IV. P. 56(c)(2).
      Carter’s official capacity claim fails as well. Carter’s failure to identify any
error in the district court’s analysis on this issue constitutes a failure to appeal
that ruling. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      AFFIRMED.




                                          3